
	
		I
		111th CONGRESS
		1st Session
		H. R. 2747
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2009
			Mrs. Halvorson
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business, and in addition to the Committee on
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Small Business Act to improve outreach and
		  support activities and to increase award recipients from rural areas with
		  respect to the Small Business Innovation Research Program and the Small
		  Business Technology Transfer Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Technology Development and
			 Outreach Act.
		2.Outreach and
			 support activitiesSection 9
			 of the Small Business Act (15 U.S.C. 638) is amended by inserting after
			 subsection (r) the following:
			
				(s)Outreach and
				support activities
					(1)In
				generalSubject to the other provisions of this subsection, the
				Administrator shall make grants on a competitive basis to organizations, to be
				used by the organizations to do one or both of the following:
						(A)To conduct
				outreach efforts to increase participation in the programs under this
				section.
						(B)To provide
				application support and entrepreneurial and business skills support to
				prospective participants in the programs under this section.
						(2)Authorization of
				appropriationsThere is
				authorized to be appropriated to the Administrator $10,000,000 to carry out
				paragraph (1) for each of fiscal years 2010 and 2011.
					(3)Amount of
				assistanceFor each of subparagraphs (A) and (B) of paragraph
				(1), the amount of assistance provided to an organization under that
				subparagraph in any fiscal year—
						(A)shall be equal to
				the total amount of matching funds from non-Federal sources provided by the
				organization; and
						(B)shall not exceed
				$250,000.
						(4)DirectionAn
				organization receiving funds under paragraph (1) shall, in using those funds,
				direct its activities at one or both of the following:
						(A)Small business
				concerns located in geographic areas that are underrepresented in the programs
				under this section.
						(B)Small business
				concerns owned and controlled by women, small business concerns owned and
				controlled by service-disabled veterans, and small business concerns owned and
				controlled by minorities.
						(5)Advisory
				board
						(A)EstablishmentNot
				later than 90 days after the date of the enactment of this subsection, the
				Administrator shall establish an advisory board for the activities carried out
				under this subsection.
						(B)Non-applicability
				of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall
				not apply to the advisory board.
						(C)MembersThe
				members of the advisory board shall include the following:
							(i)The Administrator
				(or the Administrator’s designee).
							(ii)For each Federal
				agency required by this section to conduct an SBIR program, the head of the
				agency (or the designee of the head of the agency).
							(iii)Representatives
				of small business concerns that are current or former recipients of SBIR
				awards, or representatives of organizations of such concerns.
							(iv)Representatives
				of service providers of SBIR outreach and assistance, or representatives of
				organizations of such service providers.
							(D)DutiesThe
				advisory board shall have the following duties:
							(i)To develop guidelines for awards under
				paragraph (1), including guidelines relating to award sizes, proposal
				requirements, measures for monitoring awardee performance, and measures for
				determining the overall value of the activities carried out by the
				awardees.
							(ii)To identify
				opportunities for coordinated outreach, technical assistance, and
				commercialization activities among Federal agencies, the recipients of the
				awards under paragraph (1), and applicants and recipients of SBIR awards,
				including opportunities such as—
								(I)podcasting or
				webcasting for conferences, training workshops, and other events;
								(II)shared online
				resources to match prospective applicants with the network of paragraph (1)
				recipients; and
								(III)venture capital
				conferences tied to technologies and sectors that cross agencies.
								(iii)To review and
				recommend revisions to activities under paragraph (1).
							(iv)To submit to the
				Committee on Small Business and Entrepreneurship of the Senate and the
				Committee on Small Business and the Committee on Science and Technology of the
				House of Representatives an annual report on the activities carried out under
				paragraph (1) and the effectiveness and impact of those activities.
							(6)Selection
				criteriaIn awarding grants under this subsection, the
				Administrator shall use selection criteria developed by the advisory board
				established under paragraph (5). The criteria shall include—
						(A)criteria designed
				to give preference to applicants who propose to carry out activities that will
				reach either an underperforming geographic area or an underrepresented
				population group (as measured by the number of SBIR applicants);
						(B)criteria designed
				to give preference to applicants who propose to carry out activities that
				complement, and are integrated into, the existing public-private innovation
				support system for the targeted region or population;
						(C)criteria designed to give preference to
				applicants who propose to measure the effectiveness of the proposed activities;
				and
						(D)criteria designed to give preference to
				applicants who include a Small Business Development Center program that is
				accredited for its technology services.
						(7)Peer
				reviewIn awarding grants under this subsection, the
				Administrator shall use a peer review process. Reviewers shall include—
						(A)SBIR program
				managers for agencies required by this section to conduct SBIR programs;
				and
						(B)private individuals and organizations that
				are knowledgeable about SBIR, the innovation process, technology
				commercialization, and State and regional technology-based economic development
				programs.
						(8)Per-State
				limitations
						(A)In
				generalTo be eligible to receive a grant under this subsection,
				the applicant must have the written endorsement of the Governor of the State
				where the targeted regions or populations are located (if the regions or
				populations are located in more than one State, the applicant must have the
				written endorsement of the Governor of each such State). Such an endorsement
				must indicate that the Governor will ensure that the activities to be carried
				out under the grant will be integrated with the balance of the State’s
				portfolio of investments to help small business concerns commercialize
				technology.
						(B)LimitationEach fiscal year, a Governor may have in
				effect not more than one written endorsement for a grant under paragraph
				(1)(A), and not more than one written endorsement for a grant under paragraph
				(1)(B).
						(9)Specific
				requirements for awardsIn
				making awards under paragraph (1) the Administrator shall ensure that each
				award shall be for a period of 2 fiscal years. The Administrator shall
				establish rules and performance goals for the disbursement of funds for the
				second fiscal year, and funds shall not be disbursed to a recipient for such a
				fiscal year until after the advisory board established under this subsection
				has determined that the recipient is in compliance with the rules and
				performance
				goals.
					.
		3.Rural
			 preferenceSection 9 of the
			 Small Business Act (15 U.S.C. 638), as amended, is further amended by adding at
			 the end the following:
			
				(aa)Rural
				preferenceIn making awards
				under this section, Federal agencies shall give priority to applications so as
				to increase the number of SBIR and STTR award recipients from rural
				areas.
				.
		4.Obtaining SBIR
			 applicant’s consent to release contact information to economic development
			 organizationsSection 9 of the
			 Small Business Act (15 U.S.C. 638), as amended, is further amended by adding at
			 the end the following:
			
				(bb)Consent To
				release contact information to organizations
					(1)Enabling concern
				to give consentEach Federal
				agency required by this section to conduct an SBIR program shall enable a small
				business concern that is an SBIR applicant to indicate to the agency whether
				the agency has its consent to—
						(A)identify the
				concern to appropriate local and State-level economic development organizations
				as an SBIR applicant; and
						(B)release the
				concern’s contact information to such organizations.
						(2)RulesThe
				Administrator shall establish rules to implement this subsection. The rules
				shall include a requirement that the agency include in its SBIR application
				forms a provision through which the applicant can indicate consent for purposes
				of paragraph
				(1).
					.
		5.Increased
			 partnerships between SBIR awardees and prime contractors, venture capital
			 investment companies, and larger businessesSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended, is further amended by adding at the end the
			 following:
			
				(cc)Increased
				partnerships
					(1)In
				generalEach agency required
				by this section to conduct an SBIR program shall establish initiatives by which
				the agency encourages partnerships between SBIR awardees and prime contractors,
				venture capital investment companies, business incubators, and larger
				businesses, for the purpose of facilitating the progress of the SBIR awardees
				to the third phase.
					(2)DefinitionIn this subsection, the term business
				incubator means an entity that provides coordinated and specialized
				services to entrepreneurial businesses which meet selected criteria during the
				businesses' startup phases, including providing services such as shared office
				space and office services, access to equipment, access to telecommunications
				and technology services, flexible leases, specialized management assistance,
				access to financing, mentoring and training services, or other coordinated
				business or technical support services designed to provide business development
				assistance to entrepreneurial businesses during these businesses’ startup
				phases.
					.
		
